  Case 1:20-cv-01675-UNA Document 62 Filed 12/10/20 Page 1 of 1 PageID #: 13
                                        OFFICE OF THE CLERK
                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF DELAWARE                    844 North King Street, Unit 18
          John A. Cerino                                                          Wilmington, DE 19801
        CLERK OF COURT                                                                (302)573-6170
                                                                                   www.ded.uscourts.gov


December 10, 2020


Kenneth Reed Willis                                       Michael Craig Wilson
Leo R. Beus                                               Jenny LaNell Martinez
Garrett Webster Wotkyns                                   William August Munck
Beus Gilbert McGroder PLLC                                Zachary Brian Tobolowsky
701 N. 44th Street                                        Munck Wilson Mandala LLP - Dallas
Phoenix, AZ 85008-6504                                    12770 Coit Road - Suite 600
                                                          Dallas, TX 75251


RE:     DE Case CA: 20-cv-1675
        US District Court Eastern District of TEXAS [LIVE] (Sherman) 4:20-cv-00457-ALM
        Truinject Corp. v. Nestle S.A. et al

Dear Counsel:

        The above referenced action was transferred to the U.S. District Court on 12/10/2020.

         Pursuant to Local Rule 83.5 (Local Rules of Civil Practice and Procedure of the United States
District Court for the District of Delaware, effective August 1, 2016) it is required that all parties
associate themselves with local counsel. Local Rule 83.5 (d) and (e) read as follows:

         (d) Association with Delaware Counsel required. Unless otherwise ordered, an attorney not
admitted to practice by the Supreme Court of the State of Delaware may not be admitted pro hac vice in
this Court unless associated with an attorney who is a member of the Bar of this Court and who maintains
an office in the District of Delaware for the regular transaction of business (“Delaware counsel”).
Consistent with CM/ECF Procedures, Delaware counsel shall be the registered users of CM/ECF and
shall be required to file all papers. Unless otherwise ordered, Delaware counsel shall attend proceedings
before the Court.

        (e) Time to Obtain Delaware Counsel. A party not appearing pro se shall obtain representation
by a member of the Bar of this Court or have its counsel associate with a member of the Bar of this Court
in accordance with D.Del. LR 83.5(d) within 30 days after:

        (1) The filing of the first paper filed on its behalf; or
        (2) The filing of a case transferred or removed to this Court.

       Failure to timely obtain representation shall subject the defaulting party to appropriate sanctions
under D.Del. LR 1.3(a).
       Please have your local counsel enter an appearance on or before 01/11/2021.

                                                                  Sincerely,
                                                                  John A. Cerino
        By: /s/ Maria A. Luistro                                  Clerk of Court
                Deputy Clerk
